DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the words “if a first capacitor bank has a capacitance which is an integer multiple of 4C” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., when the capacitance of the first capacitor bank is not an integer multiple of 4C).  See MPEP § 2173.05(d).

Regarding claim 19, the words “if a first capacitor bank has a capacitance which is an integer multiple of 4C” and “if a second capacitor bank has a capacitance which is an integer multiple of 4C” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e., when the capacitance of the first or second capacitor bank is not an integer multiple of 4C).  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,553,599).
 
Regarding claim 1, Chen (Figs. 1 and 3) discloses a capacitive analog-to-digital converter, comprising:
a first capacitor array (P-DAC) comprising N first capacitor banks (10, 30, 32) that comprise M first capacitors (C1A, C2A…CN), wherein N is the number of bits of binary codes output by the capacitive analog-to-digital converter (MSBs…LSBs), N is a positive integer greater than or equal to 3, and M is a positive integer greater than N;
M first switches (switches that are driven by control signals S1A, S2A…SN) respectively connected to first electrode plates of the M first capacitors in a one-to-one correspondence to enable a successive approximation logic controller (SAR 26) to control connections of the first electrode plates of the M first capacitors with an output of a voltage generation circuit (VREFN; REFP) and with a first sampling voltage (of AIN) output by controlling the M first switches (“During sampling,…”; col. 5, lines 27-34);
a comparator (14) comprising a first input (12), a second input (16) and an output (of the comparator 14), wherein second electrode plates of the M first capacitors are connected to the first input (12), and a first output (i.e., “a reference voltage”) of the voltage generation circuit is connected to the second input (16) (i.e., when the “N-DAC” array is omitted from Fig. 1 or Fig. 3; col. 4, lines 46-49), wherein the comparator (14) is configured to: compare a magnitude of voltage received at the first input (12) with a magnitude of voltage received at the second input (16), and output N comparison results respectively corresponding to N bits of binary codes via the output of the comparator; and
the successive approximation logic controller (SAR 26), connected to the output of the comparator (14), and configured to control the M first switches according to the comparison results output by the output of the comparator (col. 7, lines 33-37).  

Regarding claim 2, Chen (Figs. 1 and 3) discloses the capacitive analog-to-digital converter according to claim 1, further comprising:
a second switch (switch 22; Fig. 3) having its one end connected to the first input (12) of the comparator (14) and its other end connected to the first output of the voltage generation circuit, wherein the first output of the voltage generation circuit outputs a first reference voltage (“During sampling, a switch 22 can be closed so as to connect the second plates of the capacitors…to ground or some other suitable reference voltage. The switch 22 can be open at other times.” – col. 5, lines 27-34). 


Regarding claim 4, Chen (Figs. 1 and 3) discloses the capacitive analog-to-digital converter according to claim 3, wherein, the successive approximation logic controller (SAR 26) is configured to: in a conversion stage (“bit trial phase”), control the M first switches and the second switch to enable the M first capacitors to operate in an nth comparison mode, wherein n= 1,..., N; and
the comparator (14) is configured to: compare the magnitude of voltage received at the first input (12) of the comparator (14) with the magnitude of voltage received at the second input (16) of the comparator under a circumstance that the M first capacitors are operating in the nth comparison mode, determine an nth comparison result among the N comparison results, and output the nth comparison result to the successive approximation logic controller, wherein the nth comparison result corresponds to an N-n+1th bit binary code among the N bits of binary codes (col. 4, lines 46-61; col. 5, lines 4-18; and col. 7, lines 33-37).  


output a comparison result of 1 under a circumstance that the magnitude of voltage received at the first input (12) of the comparator (14) is greater than or equal to the magnitude of voltage received at the second input of the comparator (14) (“The bit trial process…” - col. 5, lines 4-18; and col. 7, lines 33-37); and
output a comparison result of 0 under a circumstance that the magnitude of voltage received at the first input (12) of the comparator (14) is less than the magnitude of voltage received at the second input of the comparator (col. 5, lines 4-18; and col. 7, lines 33-37).  

Regarding claim 11, Chen (Figs. 1 and 3) discloses a capacitive analog-to-digital converter (P-DAC / N-DAC), comprising:
a first capacitor array (P-DAC) comprising N first capacitor banks (10, 30, 32) that comprise M first capacitors (C1A, C2A…CN), wherein N is the number of bits of binary codes output by the capacitive analog-to-digital converter (MSBs…LSBs), N is a positive integer greater than or equal to 3, and M is a positive integer greater than N;
a second capacitor array (N-DAC) comprising N second capacitor banks that comprise M second capacitors (P-DAC and N-DAC arrays are identical; col. 4, lines 39-46);
M first switches (switches that are driven by control signals S1A, S2A…SN) respectively connected to first electrode plates of the M first capacitors in a one-to-one correspondence to enable a successive approximation logic controller (SAR 26) to control connections of the first electrode plates of the M first capacitors with an output of a voltage generation circuit (VREFN; REFP) and with a first sampling voltage (of AIN) output by controlling the M first switches (“During sampling,…”; col. 5, lines 27-34);
M third switches (of the N-DAC) respectively connected to first electrode plates of the M second capacitors in a one-to-one correspondence to enable the successive approximation logic controller to control connections of the first electrode plates of the M second capacitors with the output of the voltage generation circuit and with a second sampling voltage output by controlling the M third switches (P-DAC and N-DAC arrays are identical; col. 4, lines 39-46; and col. 5, lines 27-34);
a comparator (14) comprising a first input (12), a second input (16) and an output (of the comparator 14), wherein second electrode plates of the M first capacitors are connected to the first input (12), and second electrode plates of the M second capacitors are connected to the second input (16), and wherein the comparator (14) is configured to: compare a magnitude of voltage received at the first input (12) with a magnitude of voltage received at the second input (16), and output N comparison results respectively corresponding to N bits of binary codes via the output of the comparator; and
the successive approximation logic controller (SAR 26) is connected to the output of the comparator (14), and configured to control the M first switches and the M third switches according to the comparison results output by the output of the comparator (col. 7, lines 33-37).

Regarding claim 12, Chen (Figs. 1 and 3) discloses the capacitive analog-to-digital converter according to claim 11, further comprising:
a second switch (switch 22) having its one end connected to the first input (12) of the comparator (14) and its other end connected to the first output of the voltage generation circuit REFP, VREFN or some other suitable reference voltage to Fig. 1 or Fig. 3), wherein the first output of the voltage generation circuit outputs a first reference voltage (col. 5, lines 27-34); and
a fourth switch (switch 22) having its one end connected to the second input (16) of the comparator (14) and its other end connected to the first output of the voltage generation circuit (circuitry that provides the reference voltages GND, VREFP, VREFN or some other suitable reference voltage to Fig. 1 or Fig. 3), wherein the first output of the voltage generation circuit outputs a first reference voltage (col. 5, lines 27-34) (Note: P-DAC and N-DAC arrays are identical; col. 4, lines 39-46; and col. 5, lines 27-34). 

Regarding claim 13, Chen (Figs. 1 and 3) discloses the capacitive analog-to-digital converter according to claim 12, wherein the successive approximation logic controller is configured to:
in a sampling stage (“During sampling…”), control the M first switches (of the P-DAC) in such a manner that the first electrode plates of the M first capacitors are connected to the first sampling voltage output (a sample of the input voltage AIN), and control the second switch (switch 22) in such a manner that the first input (12) of the comparator (14) is connected to the first output of the voltage generation circuit (col. 5, lines 27-34); and
control the M third switches in such a manner that the first electrode plates of the M second capacitors (of the N-DAC) are connected to the second sampling voltage output (AIN, the negative input side), and control the fourth switch (switch 22 of the N-DAC) in such a manner that the second input (16) of the comparator (14) is connected to the first output of the voltage generation circuit (col. 5, lines 27-34).

the successive approximation logic controller (SAR 26) is configured to: in a conversion stage, control the M first switches, the second switch, the M third switches and the fourth switch to enable the M first capacitors and the M second capacitors to operate in an nth comparison mode, wherein n= 1,..., N;
the comparator (14) is configured to: compare the magnitude of voltage received at the first input (12) of the comparator (14) with the magnitude of voltage received at the second input (16) of the comparator (14) under a circumstance that the M first capacitors and the M second capacitors are operating in the nth comparison mode, determine an nth comparison result among the N comparison results, and output the nth comparison result to the successive approximation logic controller, wherein the nth comparison result corresponds to an N-n+1th bit binary code among the N bits of binary codes (col. 5, lines 4-34).

Regarding claim 18, Chen (Figs. 1 and 3) discloses the capacitive analog-to-digital converter according to claim 11, wherein the comparator (14) is configured to:
output a comparison result of 1 under a circumstance that the magnitude of voltage received at the first input (12) of the comparator (14) is greater than or equal to the magnitude of voltage received at the second input of the comparator (14) (“The bit trial process…” - col. 5, lines 4-18; and col. 7, lines 33-37); and
output a comparison result of 0 under a circumstance that the magnitude of voltage received at the first input (12) of the comparator (14) is less than the magnitude of voltage received at the second input of the comparator (col. 5, lines 4-18; and col. 7, lines 33-37).  

a first capacitor array (P-DAC) comprising N first capacitor banks (10, 30, 32) that comprise M first capacitors (C1A, C2A…CN), wherein N is the number of bits of binary codes output by the capacitive analog-to-digital converter (MSBs…LSBs), N is a positive integer greater than or equal to 3, and M is a positive integer greater than N;
 M first switches (switches that are driven by control signals S1A, S2A…SN) respectively connected to first electrode plates of the M first capacitors in a one-to-one correspondence to enable a successive approximation logic controller (SAR 26) to control connections of the first electrode plates of the M first capacitors with an output of a voltage generation circuit (VREFN; VREFP) and with a first sampling voltage (of AIN) output by controlling the M first switches (“During sampling,…”; col. 5, lines 27-34);
a comparator (14) comprising a first input (12), a second input (16) and an output (of the comparator 14), wherein second electrode plates of the M first capacitors are connected to the first input (12), and a first output (i.e., “a reference voltage”) of the voltage generation circuit is connected to the second input (16) (i.e., when the “N-DAC” array is omitted from Fig. 1 or Fig. 3; col. 4, lines 46-49), wherein the comparator (14) is configured to: compare a magnitude of voltage received at the first input (12) with a magnitude of voltage received at the second input (16), and output N comparison results respectively corresponding to N bits of binary codes via the output of the comparator; and
.  

Allowable Subject Matter
Claims 5-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5-7, Chen fails to disclose the SAR 26 is capable of controlling the M first switches in such a manner that a first capacitor in a first capacitor bank comprising a plurality of first capacitors is connected to a second reference voltage or connected to ground and in such a manner that a first capacitor in a first capacitor bank comprising one first capacitor is connected to a third reference voltage or connected to a fourth reference voltage, to enable the M first capacitors to operate in the nth comparison mode.  

Regarding claim 8, Chen fails to disclose a 1st one of the N first capacitor banks has a capacitance of C, and a kth one of the N first capacitor banks has a capacitance of 2k-2C, wherein C is capacitance per unit; and a pth one of the N first capacitor banks comprises one first capacitor, wherein p is an integer less than or equal to 3, and a qth one of the N first capacitor banks comprises a plurality of first capacitors, wherein q is an integer greater than 3.

th comparison mode.  

Regarding claim 17, Chen fails to disclose a 1st one of the N first capacitor banks has a capacitance of C, and a kth one of the N first capacitor banks has a capacitance of 2k-2C, wherein C is capacitance per unit; a pth one of the N first capacitor banks comprises one first capacitor, wherein p is an integer less than or equal to 3, and a qth one of the N first capacitor banks comprises a plurality of first capacitors, wherein q is an integer greater than 3; a 1st one of the N second capacitor banks has a capacitance of C, and a kth one of the N second capacitor banks has a capacitance of 2k-2C; and a pth one of the N second capacitor banks comprises one second capacitor, and a qth one of the N second capacitor banks comprises a plurality of second capacitors.  
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809